Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 1 of 18 PageID 982




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                   CASE NO. 6:18-cr-223-Orl-37TBS

   ROSE BETH LITZKY

                       JOINTLY PROPOSED VOIR DIRE

         The United States of America, by Maria Chapa Lopez, United States

   Attorney for the Middle District of Florida, and Karla M. Reyes, Assistant

   Federal Defender, counsel for Rose Beth Litzky, hereby submit the following

   proposed voir dire questions:
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 2 of 18 PageID 983




                  JOINTLY REQUESTED VOIR DIRE NO. 1

         Please state your full name.

         What is your occupation? If you are retired or not currently working,

   please state what your last employment was.

         Are you married?

         Is your spouse employed? If so, what type of work does he or she do?

         Do you have any children? If so, how old are your children?

         What type of work do your children do?




                                        2
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 3 of 18 PageID 984




                     JOINTLY REQUESTED VOIR DIRE NO. 2

            Have you ever served on a jury before, either in state court or in federal

   court?

            If so, when did you serve? Where?

            What type of case did you sit as a juror in?

            Did the jury on which you served reach a verdict?

            Was there anything about that experience you had as a juror which

   could, in any way, affect your ability to sit as a fair and impartial juror in this

   type of case and concerning these types of charges?

            If you previously sat as a juror in a case, the law which you may have

   been told in that case may be different from the law that would relate to these

   criminal charges. Can you assure the Court and both counsel that you will obey

   and follow the law as I instruct you, even if it is contrary to what you might

   have been told in the case(s) on which you previously sat as a juror?




                                             3
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 4 of 18 PageID 985




                    JOINTLY REQUESTED VOIR DIRE NO. 3

           Do you have any member of your family, close friend, or acquaintance

   who is involved in law enforcement, including state or federal police officers,

   sheriff's deputies, law enforcement agents, FBI, HSI, DEA, IRS, or any state or

   other federal law enforcement agency?

           If so, who do you know? What does that person do? What is the nature

   of your relationship to that person?

           Could the fact that you have such a friend or relative in any way affect

   your ability to be a fair and impartial juror sitting in a criminal case and

   evaluating the testimony of law enforcement officers?

           Does any member of the jury panel have any matter pending before the

   United States Attorney's Office in this district or any other district in which you

   are involved as a party, witness, or subject of some legal action?

           If so, please explain what type of matter it is and what your involvement

   in it is.




                                           4
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 5 of 18 PageID 986




                     JOINTLY REQUESTED VOIR DIRE NO. 4

         Have you, any member of your family, or close friend, ever been the

   victim of a crime?

         If so, what happened?

         When did this happen?

         Was anyone charged or prosecuted as a result of that, to your knowledge?

         If so, did you have to speak to police, appear in court, or give testimony

   in that regard?

         Is there anything in that experience which could in any way possibly

   affect your ability to render a verdict in a criminal case which would be fair and

   impartial both to the defendant and to the United States?




                                           5
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 6 of 18 PageID 987




                   JOINTLY REQUESTED VOIR DIRE NO. 5

          Has any member of the jury panel ever served as a grand juror, either in

   state or federal court?

          If so, when and where?

          Is there anything in that experience which could in any way possibly

   affect your ability to render a verdict in this type of criminal case which would

   be fair and impartial both to the defendant and to the United States?

          The law with respect to the burden of proof in grand jury proceedings is

   different from the law that would relate to these charges. Can you assure the

   Court and both counsel that you will obey and follow the law as I instruct you,

   even if it is contrary to what you might have been told in the case(s) on which

   you previously sat as a grand juror?




                                          6
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 7 of 18 PageID 988




                    JOINTLY REQUESTED VOIR DIRE NO. 6

         Has any member of the jury panel, or any family member, relative, or

   close personal friend or acquaintance of yours, ever been investigated by any

   federal, state, or local law enforcement agency?

         If so, what was the subject of the investigation? What was the outcome

   of the matter?

         Have you or any family member, relative, or close friend ever been

   arrested, charged, or convicted of any crime?

         If so, what was the crime? What was the outcome of the case?

         Would this experience in any way cause you to be unable to evaluate

   fairly and impartially the evidence and testimony of the witnesses who will

   testify on behalf of the United States?




                                             7
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 8 of 18 PageID 989




                   JOINTLY REQUESTED VOIR DIRE NO. 7

         Has anyone ever been a party or witness in any type of court or judicial

   proceeding?

         If so, what type of proceeding were you involved in? Were you subject

   to cross-examination by attorneys for either side in that case or proceeding?

         If your answer to any of these questions was yes, do you feel that your

   experience as a witness could in any way affect your ability to fairly and

   impartially evaluate the testimony of the witnesses who will testify in this case?




                                           8
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 9 of 18 PageID 990




                    JOINTLY REQUESTED VOIR DIRE NO. 8

          Have you ever been a witness to a crime?

          Have you ever been a witness to a sex crime?

          Do you feel that your experience as a witness could in any way affect

   your ability to fairly and impartially evaluate the testimony of the witnesses who

   will testify in this case?




                                           9
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 10 of 18 PageID 991




                    JOINTLY REQUESTED VOIR DIRE NO. 9

           It is anticipated that the evidence in this case will include graphic

    discussions about sexually explicit conduct involving minor children, graphic

    images or videos of sexually explicit conduct, and sexual activity between adults

    and children. Will you be able to set aside any personal feelings about this

    subject and render a fair and impartial verdict in this case?

           Have you, any member of your family or close friends ever been the

    victim of sexual abuse? Can you set that experience aside and render a fair and

    impartial verdict in this case?

           Have you, any member of your family or close friends ever been accused

    of sexual abuse or prostitution? Can you set that experience aside and render a

    fair and impartial verdict in this case?




                                               10
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 11 of 18 PageID 992




               DEFENDANT’S REQUESTED VOIR DIRE NO. 101

          The evidence in this case will include images and videos of child

    nudity. Based on your life experiences, would you be able to view the evidence

    objectively? Would viewing the evidence serve as any type of trigger for you

    that will affect you psychologically or otherwise? Will you be able to remain

    impartial and objective in assessing the evidence?




    1
     The government objects to this question as redundant. It is basically covered
    by proposed voir dire number 9.

                                          11
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 12 of 18 PageID 993




              DEFENDANT’S REQUESTED VOIR DIRE NO. 11

          Have you ever heard of child pornography? What is the extent of your

    experience or knowledge of child pornography?




                                        12
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 13 of 18 PageID 994




               DEFENDANT’S REQUESTED VOIR DIRE NO. 12

          Do you have kids?

          How old are your kids?

          The victims in this case are under the age of 12. Would that affect your

    objective assessment of the case and/or evidence?




                                         13
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 14 of 18 PageID 995




                  JOINTLY REQUESTED VOIR DIRE NO. 13

          Is there anyone who does not use a cellular phone or computer?

          Is there anyone who has not used the Internet?

          Who among you has engaged in online communication with others using

    a computer or cellullar phone?

          How many of you have sent email communications using a computer or

    cellular phone?

          How many of you have sent text messages using a cellullar phone?

          Who among you has used a social media website such as Facebook?

          Who among you has used the social media website known as ooVoo?




                                         14
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 15 of 18 PageID 996




                   DEFENDANT’S REQUESTED VOIR DIRE NO. 142

          How often are you on your phone? While a juror on the case, you cannot

    access your phone to do any research of any kind or access the internet. You

    will be allowed access to contact loved ones during breaks and recesses. Does

    that concern you? Would you be able to be away from your phone for long

    periods of time? Will not having your phone affect your concentration in any

    way? Have you ever used any social media applications? If so, which ones?

    Have you ever heard or used ooVoo before?            If so, what has been your

    experience? Do you understand how cellular phones work? The technology

    behind deleted photographs and/or videos? There will be expert testimony in

    this case regarding the cellular phones. Would you listen to the experts and give

    them whatever weight you believe their testimony deserves or will you supplant

    your knowledge?




    2
     The government objects to these questions as redundant and unnecessary. The
    use of the cellular phone and ooVoo are already covered by the previous
    question. The questions regarding their specific knowledge of technology are
    unnecessary, as the answers will do not provide any information regarding
    possible juror bias. Additionally, the jurors will receive an instruction regarding
    expert testimony. They will also be instructed that they must make their
    decision only on the basis of the testimony and other evidence presented here
    during the trial; and that they must not be influenced in any way by either
    sympathy or prejudice for or against the Defendant or the Government. As
    such, the questions and statement regarding expert testimony are unnecessary.
                                            15
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 16 of 18 PageID 997




                  DEFENDANT’S REQUESTED VOIR DIRE NO. 15

             Do any among you have any conscientious objection, religious belief, or

    other mental reservation such that you could not, in good faith and in good

    conscience, sit as a juror in this criminal case and return a verdict of guilty if

    you believed from all the evidence that the United States has proved its case

    beyond a reasonable doubt?

             To put it another way, is there anyone here who feels that for any moral

    or religious reasons that he or she cannot sit in judgment of another human

    being?

             Do any among you feel that you would be unable to follow the Court's

    instruction that in reaching your verdict in this case, you must not be influenced

    in any way by either sympathy or prejudice for or against either the defendant

    or the United States?




                                            16
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 17 of 18 PageID 998




                                              Respectfully submitted,

                                              MARIA CHAPA LOPEZ
                                              United States Attorney


                                        By: s/Ilianys Rivera Miranda
                                            ILIANYS RIVERA MIRANDA
                                            Assistant United States Attorney
                                            USA No. 150
                                            400 W. Washington Street, Suite 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail: ilianys.rivera@usdoj.gov


                                               DONNA LEE ELM
                                               Federal Defender


                                           By: s/Karla M. Reyes
                                               KARLA M. REYES
                                               Assistant Federal Defender
                                               Florida Bar No.0072652
                                               201 S. Orange Avenue, Suite 300
                                               Orlando, Florida 32801
                                               Telephone: 407-648-6338
                                               Fax:        407-648-6095
                                               E-mail:    karla_reyes@fd.org




                                      17
Case 6:18-cr-00223-RBD-EJK Document 116 Filed 07/09/19 Page 18 of 18 PageID 999




    U.S. v. ROSE BETH LITZKY                        Case No. 6:18-cr-223-Orl-37TBS

                             CERTIFICATE OF SERVICE

           I hereby certify that on July 9, 2019, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system which will send a

    notice of electronic filing to the following:

           Karla M. Reyes
           Assistant Federal Defender



                                               s/Ilianys Rivera Miranda
                                               ILIANYS RIVERA MIRANDA
                                               Assistant United States Attorney
                                               USA No. 150
                                               400 W. Washington Street, Suite 3100
                                               Orlando, Florida 32801
                                               Telephone: (407) 648-7500
                                               Facsimile: (407) 648-7643
                                               E-mail:       ilianys.rivera@usdoj.gov




                                            18
